SUMMARY OPINION
FORSBERG, Judge.
FACTS
Appellant was charged with burglary and theft for his participation in stealing various items from an auto parts store in St. Paul. Under a plea agreement, appellant pleaded guilty to attempted theft and the State dismissed burglary and theft charges. Appellant was sentenced to 18 months in prison, a six-month upward dura-tional departure, and ordered to pay $50 restitution.
DECISION
The trial court considered how the offense occurred and appellant’s role in it, i.e. the entire course of conduct underlying the charge. Kilcoyne v. State, 344 N.W.2d 394 (Minn.1984); State v. Broten, 343 N.W.2d 38 (Minn.1984). The trial court was justified in concluding that appellant’s actions were significantly more serious than the typical attempted theft. State v. Cox, 343 N.W.2d 641 (Minn.1984).
The restitution order must be vacated in light of State v. Wentz, 343 N.W.2d 667 (Minn.1984); State v. Raddatz, 345 N.W.2d 798 (Minn.Ct.App.1984).
Affirmed in part, vacated in part.